DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/22 has been entered.
 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey LaBaw on 06/17/2022.
The application has been amended as follows: 
In the claims:
11.  The MIMcap as recited in claim 9, further comprising:
a second dielectric layer on the MIMcap;
a first via and a second via in the second dielectric layer, the first via electrically connected to a first capacitor plate of the MIMcap, the second via electrically connected to a second capacitor plate;
wherein the electrical connections to the first and the second vias are provided by physical contact of the respective capacitor plates at a respective via sidewall.


Allowable Subject Matter
Claims 9, 11-14, 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9, 11-14, 16-18 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a metal insulator metal capacitor (MIMcap) comprising: a first level metal line pattern embedded in a first dielectric layer over a substrate, wherein top surfaces of a set of top surfaces of the first level metal line pattern are higher than a set of top surfaces of the first dielectric layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Leobandung (USPGPUB DOCUMENT: 2018/0286803) discloses in Fig 2H, see modified figure in office action, a metal insulator metal capacitor (MIMcap)[0023,0080 of Leobandung] comprising:
a first level metal line pattern(208a/206a) (line 208a)[0022], wherein top surfaces of one of a set of top surfaces of the first level metal line pattern or a set of top surfaces of the first dielectric layer(202) are lower with respect to the other  (see top surface of 202 lower with respect to 208a) so that in combination the top surfaces form a stepped top surface (see stepped top surface of 202/208a)  ;
a conformal insulating layer(left/right234) on the stepped top surface; and
a MIMcap(236) on the conformal insulating layer(left/right234);
wherein the MIMcap(236) conforms to the stepped top surface but does not disclose the relationship of a first level metal line pattern embedded in a first dielectric layer over a substrate, wherein top surfaces of a set of top surfaces of the first level metal line pattern are higher than a set of top surfaces of the first dielectric layer.  Therefore, it would not be obvious to make the metal insulator metal capacitor as claimed.

Claims 19-22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a metal insulator metal capacitor (MIMcap) comprising: a first level metal line pattern embedded in a first dielectric layer over a substrate, wherein a set of top surfaces of the first dielectric layer is higher than a set of top surfaces of the first level metal line pattern, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Leobandung (USPGPUB DOCUMENT: 2018/0286803) discloses in Fig 2H, see modified figure in office action, a metal insulator metal capacitor (MIMcap) [0023,0080 of Leobandung]  comprising:
a first level metal line pattern(208a/206a) (line 208a)[0022] forming a stepped top surface (see stepped top surface of 202/208a);
a conformal insulating layer(left/right234) on the stepped top surface (see stepped top surface of 202/208a); and
a MIMcap(236) on the conformal insulating layer(left/right234);
wherein the MIMcap(236) conforms to the stepped top surface (see stepped top surface of 202/208a)  but does not disclose the relationship of a first level metal line pattern embedded in a first dielectric layer over a substrate, wherein a set of top surfaces of the first dielectric layer is higher than a set of top surfaces of the first level metal line pattern.  Therefore, it would not be obvious to make the metal insulator metal capacitor as claimed.


Claims 23-27 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a metal insulator metal capacitor (MIMcap) comprising: a first level metal pattern in a first dielectric layer over a substrate, the set of top surfaces of the first level metal line pattern are lower than the set of top surfaces of the first dielectric layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Leobandung (USPGPUB DOCUMENT: 2018/0286803) discloses in Fig 2H, see modified figure in office action, a metal insulator metal capacitor (MIMcap) [0023,0080 of Leobandung]  comprising:
the first level metal line pattern(208a/206a) (line 208a)[0022] and the first dielectric layer(202) having respective sets of top and bottom surfaces, one of the set of top surfaces of the first level metal line pattern(208a/206a) (line 208a)[0022] or the set of top surfaces of the first dielectric layer(202) are lower with respect to the other set (202 is lower than 208a), the top surfaces forming a stepped top surface (see stepped top surface of 202/208a) and
a MIMcap(236) over the conformal insulating layer(left/right234) conformal to the stepped top surface (see stepped top surface of 202/208a)  but does not disclose the relationship of a first level metal pattern in a first dielectric layer over a substrate and the set of top surfaces of the first level metal line pattern are lower than the set of top surfaces of the first dielectric layer.  Therefore, it would not be obvious to make the metal insulator metal capacitor as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819